DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
This action is in response to papers filed 4/7/2021.
Claims 1, 49 have been amended.
Claims 1-2, 4-8, 16, 23-25,  27-33. 43-53, and 55-56 are pending/
Applicant's election with traverse of group I, claims 1-2 in the reply filed on 10/8/2018 is acknowledged.  
Claims 3-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/2018.
Claims 1-2, 42-53, 55-56  are being examined.  
The previous objection to the claims has been withdrawn in view of the amendment.
The new matter rejection has been withdrawn in view of the teachings of 0077, 0081 of PGPUB.
The 112(b) are withdrawn in view of the amendment.
Priority
The instant application was filed 01/24/2018 and is a national stage entry of PCT/US16/43487 having an international filing date: 07/22/2016, which claims priority from provisional application 62196725, filed 07/24/2015.
Claim Objections
Claim  56  is objected to because of the following informalities:  
Claim 56 is objected to as the preamble recites, “Next Generation Sequencing (NGS), Deep Sequencing.”  These are not proper nouns or the first word in the claim and thus do not need to be capitalized.
  Appropriate correction is required.
Response to Arguments
	This is a new ground of objection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 43-44, 50-52, 55-56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Ke (Nature methods (2013) volume 10, pages 857-863), Nandakumar (Molecular Cell (2004) volume 16, pages 211-221),  .
Nilsson teaches enhanced detection and distinction of RNA by enzymatic probe ligation (title).  Nilsson teaches, “It was recognized early on that the T4 DNA ligase can ligate DNA oligonucleotides hybridizing to RNA strands5,6. RNA-templated ligation of nd column, 2nd paragraph).
In figure 1, Nilsson teaches two probes that are enzymatically ligated together to detect RNA.  
Nilsson teaches, “Ligase-mediated gene detection could therefore provide highly sensitive and accurate ligase-mediated detection and distinction of RNA sequence variants in solution, on DNA microarrays, and in situ.” 791, 2nd column, 1st  paragraph)
While Nilsson  teaches detection or RNA by enzymatic ligation of two probes in situ, Nilsson does not specifically teach the samples are fixed.
However, Ke teaches in situ sequencing for RNA preserved in tissues and cells (title abstract).  Ke teaches, “The application of next-generation sequencing technology to RNA sequencing has provided a more comprehensive view of the RNA content of cells than previous techniques2” (page 857, 1st column last paragraph).  Ke teaches, “Here we show that sequencing chemistry can be applied in situ for analysis of up to four-base-pair fragments in single mRNA molecules in the unperturbed context of fixed cells and tissues. Our method is based on padlock probing, rolling-circle amplification (RCA) and sequencing-by-ligation chemistry9–13 (Fig. 1).”  

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to perform the method of Nilsson in situ in fixed cells.  The artisan would be motivated to use fixed cells to minimize degradation of RNA.  The artisan would have a reasonable expectation of success as Ke demonstrates fixes cells for analysis in situ by probe ligation was known.  
While Nilsson and Ke teach the use of ligase to connect oligonucleotides, Nilsson and Ke do not specifically teach the use of oligonucleotides with at least two 3’ terminal nucleotides being RNA bases.
	However. Nandakumar teaches, “Rnl2 and RNA-editing ligases are particularly adept, at joining RNA termini splinted together by a bridging template strand (Blanc et al., 1999; Palazzo et al., 2003; Nandakumar et al., 2004). In the case of Rnl2, sealing
activity is optimal when the reactive 3_-OH and 5_-PO4 RNA ends are opposed at a nick in a doubled-stranded RNA or an RNA:DNA hybrid. Rnl2 is conspicuously incapable of sealing a nicked duplex DNA (Nandakumar et al., 2004).”(page 211, 2nd column, 2nd full paragraph). Nandakumar teaches the RNA specificity arises from 2 ribonucleotides immediately adjacent to the 3’ hydroxyl.
Therefore it would have been prima been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use an oligonucleotide with a 3’ termination of at least two RNA bases in the method of Nilsson and Ke.  The artisan would be motivated to use an oligonucleotide with a 3’ termination of at least two RNA bases to allow for specificity inferred by use of Rnl2 as the ligase, as the use of Rnl2 
With regards to claim 2,  Ke teaches releasing probes from the cells by use of formamide (page 862, 2nd column, bottom). 
With regards to claim 43, Nilsson in figure 1 teaches 5’ phosphorylation of probe. 
With regards to claim 44,  Ke teaches in situ sequencing for RNA preserved in tissues and cells (title abstract).
With regards to claim 50, Ke teaches releasing probes from the cells by use of formamide (page 862, 2nd column, bottom).
With regards to claim 50-52, Ke teaches degrading RNA from the cells by use of Rnase H (page 862, 2nd column, bottom)
With regards to claim 55 and 56, Ke teaches amplifying by RCA (page 862, 2nd column (RCA and RCA product detection) and detection by sequencing and hybridization (figure 1).
Response to Arguments
The response traverses the rejection asserting that art of Ke and Nilsson do not teach the use of probes with at least two RNA bases.  This argument has been thoroughly reviewed but is not considered persuasive as Nandakumar in combination with Ke and Nilsson render this limitation obvious.
The response further asserts the claimed method has an improvement over the teachings of Ke and Nilsson in view of the ligation of the 2 RNA bases.  This argument 
Thus the rejection as modified is maintained.
Claims  45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Ke (Nature methods (2013) volume 10, pages 857-863), Nandakumar (Molecular Cell (2004) volume 16, pages 211-221) as applied to claims 1-2, 43-44, 50-52, 55-56  above, and further in view of Hogan (US2011/0256530).
The teachings of Nilsson, Nandakumar, and Ke are set forth above.
While Nilsson, Nandakumar, and Ke teach the use of fixed samples. Nilsson, Nandakumar, and Ke do not specifically teach FFPE samples or fixing by non-formalin agents.
However, Hogan teaches, “[0004] The standard of solid tissue fixation in pathology (FFPE) is 10% phosphate buffered formalin, incubated at 25.degree. C. for 8-24 hrs followed by dehydration in ethanol, solvent exchange into xylene, then embedding with a paraffin polymer blend having a melting temperature (T.sub.m) of about 56.degree. C. This process gives highly reproducible dye staining, but produces a 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing dates of the claims to use the FFPE for the formaldehyde fixation of Nilsson, Nandakumar, and Ke.  The artisan would be motivated to substitute FFPE for fomaldehyde as Hogan teaches it is the standard for pathology.  The artisan would have a reasonable expectation of success as the artisan would be substituting one art accepted fixative for another.
The specification does not provide a standard by which to determine what highly degraded is relative to or what in the sample is highly degraded.  The broadest reasonable interpretation in view of the specification is any degradation in RNA in the sample.
Hogan teaches that FFPE results in RNA and DNA that is fragmented and internally modified with chemical damage.
Therefore it would have been prima facie obvious to one of skill in the art at the time the invention was made to use FFPE samples that are known to be degraded in the method of Nilsson, Nandakumar, and Ke.  The artisan would be motivated to determine if RNA expression could be determined in fragmented and chemically modified nucleic acids to determine if FPPE samples allow for adequate detection of RNA.  The artisan would have a reasonable expectation of success as the artisan is using known methods to fix and detect RNA in cells.
With regards to claims 46-47, Hogan teaches, “{0034] The present invention relates to methods for reducing polynucleotide degradation and/or protein degradation 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing dates of the claims to use the non-formalin fixatives including  aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative for the formaldehyde fixation of Nilsson and Ke.  The artisan would be motivated to substitute non-formalin fixatives including  aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative for fomaldehyde to examine RNA levels detected in different fixatives..  The artisan would have a reasonable expectation of success as the artisan would be substituting one art accepted fixative for another.
With regards to claim 48, Hogan teaches the use of blood cells as a biological sample (0027).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to fix cells in suspension such as blood.  The artisan would be motivated as Hogan teaches fixation as well as the use of blood samples.  The artisan would have a reasonable expectation of success as the artisan is merely fixing a known sample that is in suspension (blood cells).
Response to Arguments
The response traverses the rejection for the grounds set forth with respect to the independent claim.  This argument is not persuasive for the reasons of record.  
Claims   53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Ke (Nature methods (2013) volume 10, pages 857-863), Nandakumar (Molecular Cell (2004) volume 16, pages 211-221), Hogan (US2011/0256530) as applied to claims 45-49   above, and further in view of Kratz (US2014/0147855)
The teachings of Hogan, Nilsson,  Ke, Nandakumar are set forth above.
While Hogan, Nilsson,  Ke, Nandakumar teach the use of FFPE fixed samples and sectioning. They do not teach the use of sections of 1-100 microns
However, Kratz teaches the use of 10 micron FFPE samples for the isolation of RNA.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to section the FFPE samples to 10 microns for use in the method of Hogan, Nilsson,  Ke, Nandakumar.  The artisan would be motivate to use 10 micron samples to determine if the method of Hogan, Nilsson and Ke allowed for similar results as methods requiring isolation of RNA such as those taught by Kratz.  The artisan would have a reasonable expectation of success as the artisan is merely cutting known fixed specimens to known sizes.
Response to Arguments
The response continues by asserting Kratz teaches extraction of RNA  from formalin fixed embedded tissues.  This argument has been thoroughly reviewed but is not considered persuasive as Kratz teaches the thickness required of the claim and in combination with Hogan, Nilsson,  Ke, Nandakumar render the claims obvious.
Summary

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634